371 U.S. 74 (1962)
LANZA ET AL.
v.
WAGNER, MAYOR OF NEW YORK CITY, ET AL.
No. 452.
Supreme Court of United States.
Decided November 13, 1962.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Vito F. Lanza, pro se, and Samuel Shapiro for appellants.
Louis J. Lefkowitz, Attorney General of New York, Irving Galt, Assistant Solicitor General, Sheldon Raab, Deputy Assistant Attorney General, Leo A. Larkin and Seymour B. Quel for appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.